United States Department of Labor
Employees’ Compensation Appeals Board

1
2
3
4

__________________________________________
L.E., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
OFFICE OF DISABILITY ADJUDICATION &
REVIEW, Birmingham, AL, Employer
__________________________________________
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
29
30
31
32

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 09-1431
Issued: January 11, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On May 18, 2009 appellant filed a timely appeal from April 1, 2009, September 4 and
July 30, 2008 merit decisions of the Office of Workers’ Compensation Programs. Pursuant to 20
C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established permanent impairment of her lip and
permanent disfigurement of her face causally related to her accepted January 12, 2007
employment injury sufficient to warrant a schedule award.
FACTUAL HISTORY
On February 12, 2007 appellant, a 59-year-old legal assistant, filed a traumatic injury
claim (Form CA-1) alleging that on January 12, 2007 she tripped during a fire drill on a speed
breaker and fell, sustaining severe abrasions on her forehead, nose, upper lip and knees.

1
2

Appellant submitted evidence supporting her claim and on April 28, 2008 the Office accepted
appellant’s claim for left knee and facial abrasions, without infection.

3

On April 3, 2008 appellant filed a schedule award claim.

4
5
6

Appellant submitted a report (Form CA-20), dated April 25, 2008, in which Dr. John
Croushorn, Board-certified in emergency medicine, reported findings on examination and
diagnosed facial contusions and abrasions.

7
8
9
10

By letter dated June 9, 2008, the Office notified appellant that the evidence of record did
not demonstrate she sustained permanent impairment due to her accepted employment injury. In
a June 17, 2008 note, appellant related that she did not sustain any permanent knee damage but
that her facial abrasions left her with a scar over her lip.

11
12
13
14

Responding to appellant’s June 17, 2008 letter, the Office, by letter dated June 26, 2008,
forwarded appellant an application for a disfigurement award. By separate letter dated July 30,
2008, the Office notified appellant that it would hold the record open for 30 days, permitting
appellant to submit the disfigurement application.

15
16

The record reflects that appellant did not submit a completed application for a
disfigurement award.

17
18
19

By decision dated July 30, 2008, the Office denied appellant’s schedule award claim
because appellant had not established she sustained permanent impairment to a scheduled
member as defined by the Federal Employees’ Compensation Act.

20
21
22

By decision dated September 4, 2008, the Office denied appellant’s disfigurement award
claim because appellant had not established she sustained permanent disfigurement due to her
accepted employment injury.

23

On September 8, 2008 appellant, through her attorney, requested an oral hearing.

24

Appellant submitted copies of reports already of record.

25
26
27
28
29

Following a hearing the Office, by decision dated April 1, 2009, affirmed the
September 4, 2008 decision finding appellant had not established she sustained permanent
disfigurement due to her accepted employment injury. The hearing representative noted that
appellant had not submitted the required application for disfigurement award or submitted the
required photographs.

30
31
32
33
34

LEGAL PRECEDENT
Pursuant to section 8107 of the Act and section 10.404 of the implementing federal
regulations,1 schedule awards are payable for permanent impairment of specified body members,
functions or organs. The Act, however, does not specify the manner in which the percentage of
1

5 U.S.C. § 8107; 20 C.F.R. § 10.404.

2

1
2
3
4
5

impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The American Medical Association,
Guides to the Evaluation of Permanent Impairment2 has been adopted by the Office and the
Board has concurred in such adoption, as an appropriate standard for evaluating schedule losses.3

6
7
8
9
10
11
12
13

The Act identifies members such as the arm, leg, hand, foot, thumb and finger; functions
such as loss of hearing and loss of vision; and organs to include the eye. Section
8107(c)(22) provides for the payment of compensation for permanent loss of any other important
external or internal organ of the body as determined by the Secretary of Labor.4 The Secretary of
Labor has made such a determination and, pursuant to the authority granted in section
8107(c)(22), added the breast, kidney, larynx, lung, penis, testicle, ovary, uterus and tongue to
the schedule.5 A schedule award is not payable for the loss or loss of use, of a member or
function of the body not specifically listed in the Act or in its implementing regulations.

14
15
16
17

The Board notes that section 8107(c)(21) of the Act provides that compensation not to
exceed $3,500.00 shall be awarded for serious disfigurement of the face, head or neck of a
character likely to handicap an individual in securing or maintaining employment, in addition to
any other compensation payable under the schedule.6

18
19
20
21
22
23
24
25
26

ANALYSIS
The Board finds that appellant has not established that she is entitled to a schedule award.
Appellant’s claim was accepted for left knee and facial abrasions, without infection.7 As noted,
no schedule award is payable for a member, function or organ of the body not specified in the
Act or its implementing regulations.8 The Act does not specify the lip as a scheduled member
warranting compensation. Furthermore, the Secretary has not determined, pursuant to the
discretionary authority granted in section 8107(c)(22) of the Act, that the lip constitutes any
other important external or internal organ of the body.

2

A.M.A., Guides (5th ed. 2001).

3

See Joseph Lawrence, Jr., 53 ECAB 331 (2002); James J. Hjort, 45 ECAB 595 (1994); Leisa D. Vassar, 40
ECAB 1287 (1989); Francis John Kilcoyne, 38 ECAB 168 (1986).
4

5 U.S.C. § 8107(22).

5

20 C.F.R. § 10.404; see Anna V. Burke, 57 ECAB 521 (2006).

6

5 U.S.C. § 8107(c)(21).

7

Appellant submitted reports signed by a registered nurse. Because healthcare providers such as nurses,
acupuncturists, physician’s assistants and physical therapists are not considered physicians under the Act, their
reports and opinions do not constitute competent medical evidence. (5 U.S.C. § 8101(2); see also G.G., 58 ECAB
___ (Docket No. 06-1564, issued February 27, 2007); Jerre R. Rinehart, 45 ECAB 518 (1994); Barbara J. Williams,
40 ECAB 649 (1989); Jan A. White, 34 ECAB 515 (1983). Therefore these reports have no evidentiary value.
8

5 U.S.C. § 8107; 20 C.F.R. § 10.404. See Anna V. Burke, supra note 5.

3

1
2
3
4
5
6
7
8
9
10

Regarding appellant’s schedule award claim for disfigurement, according to Office
procedure, a claimant for a schedule award for facial disfigurement must complete the front of
Form CA-1094 while the attending physician should complete the reverse of the form.9 With the
Form CA-1094, the claimant must submit two photographs taken within five days of the date of
the application, each showing different views of the disfigurement fairly and accurately
portrayed.10 After the required evidence has been gathered, the case should be referred to the
Office district medical adviser for additional evaluation to include personal examination of the
claimant by Office officials.11 Appellant did not submit the required documentation and the
medical evidence requested, she has not met her burden of proof to establish that she is entitled
to a schedule award for facial disfigurement.

11
12
13
14
15
16
17

CONCLUSION
The Board finds that appellant has not met her burden of proof to establish that she
sustained permanent impairment to her lip and thus affirms the Office’s July 30, 2008 decision
and the Board finds that appellant has not met her burden of proof to establish that she sustained
permanent disfigurement to her face causally related to her accepted employment injury and thus
affirms the Office’s September 4, 2008 and April 1, 2009 decisions.

9

Office (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.8b. (August 2002).
10

Id. at Chapter 2.808.8c.

11

Id at Chapter 2.808.8d.

4

1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

ORDER
IT IS HEREBY ORDERED THAT the April 1, 2009, September 4 and July 30, 2008
decisions of the Office of Workers’ Compensation Programs are affirmed.
Issued: January 11, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees' Compensation Appeals Board

David S. Gerson, Judge
Employees' Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees' Compensation Appeals Board

5

